 Case 2:19-cv-08612-PSG-JC Document 151 Filed 08/03/20 Page 1 of 4 Page ID #:2795

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL                              #130 (8/10 off)

 Case No.       CV 19-8612 PSG (JCx)                                        Date   August 3, 2020
 Title          Relman Colfax PLLC v. Fair Housing Counsel of San Fernando Valley et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           Order DENYING Defendant FHC’s motion

       Before the Court is Defendant Fair Housing Council of San Fernando Valley’s (“FHC”)
motion to correct under Rule 60(a). See Dkt. # 130 (“Mot.”). Plaintiff Relman Colfax
(“Plaintiff”) opposes, see Dkt. # 147 (“Opp.”), and FHC replied, see Dkt. # 150 (“Reply”).
Defendant Mei Ling has not submitted a filing on this matter. The Court finds the matter
appropriate for decision without oral argument. See Fed. R. Civ. P. 78(b); L.R. 7-15. After
considering the moving papers, the Court DENIES the motion.

I.       Background

        This case presents a fee dispute between Defendants and Plaintiff, their original law firm
in the related qui tam action, United States ex rel. Mei Ling v. City of Los Angeles, No. 2:11-cv-
974 PSG (JCx). In 2010, FHC and Defendant Ling hired Plaintiff, a firm based in Washington,
D.C., to file a False Claims Act (“FCA”) lawsuit against the City of Los Angeles and its
Community Redevelopment Agency. See Complaint, Dkt. # 1 (“Compl.”), ¶ 3. Plaintiff worked
on the case from 2010 through 2016. See id. ¶¶ 3, 45. In December 2016, FHC informed
Plaintiff that it had no intention to honor the Agreement, and Plaintiff stopped all work on the
case. See id. ¶¶ 46–48.

        On March 1, 2018, Plaintiff filed this action in the U.S. District Court for the District of
Columbia. See generally id. It brought a cause of action for anticipatory breach of contract and
for a declaratory judgment, alleging that Defendants are obligated to fulfill the fee obligations in
their retainer agreement (“Agreement”). See id. at 15. On September 27, 2019, the D.C. district
court transferred the case to this District under 28 U.S.C. § 1404(a). See Dkt. # 38.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                 Page 1 of 4
 Case 2:19-cv-08612-PSG-JC Document 151 Filed 08/03/20 Page 2 of 4 Page ID #:2796

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-8612 PSG (JCx)                                    Date   August 3, 2020
 Title          Relman Colfax PLLC v. Fair Housing Counsel of San Fernando Valley et al.

       FHC then moved for judgment on the pleadings. See Dkt. # 108. On May 28, 2020, the
Court issued an order (“the Order”) granting in part and denying in part FHC’s motion. See May
28, 2020 Order, Dkt. # 126 (“May 28 Order”), at 8. As background, the Court briefly
summarized the terms of the Agreement:

         If Plaintiff secured a monetary award, Defendants would pay Plaintiff the greater of its
         actual fees and costs or one-third of Defendants’ monetary award. See Contingency Fee
         Agreement, Dkt. # 108-3 (“Agreement”), at 2. If Defendants allowed Plaintiff to apply to
         the Court for a fee-and-cost award, Defendants would owe Plaintiff the difference
         between the court-awarded fees and one-third of Defendants’ monetary award. See id.
         Defendants would not owe Plaintiff any amount only if Defendants did not prevail in the
         action. See id.

See id. at 2.

       The Court dismissed Plaintiff’s anticipatory breach claim because the contract was
unilateral, and a party cannot assert an anticipatory breach claim on a unilateral contract under
D.C. law. See id. at 6. The Court denied the motion as to Plaintiff’s declaratory judgment claim,
concluding that it had jurisdiction over the claim because the parties are engaged in a live
controversy. See id. at 6–8. In its analysis of both claims, the Court neither interpreted nor
adjudicated the Agreement’s terms. See generally id.

      FHC now moves the Court to correct the Order under Rule 60(a), arguing that the Court
omitted that Plaintiff’s fees would be calculated using the lodestar method. See generally Mot.

II.      Legal Standard

       Federal Rule of Civil Procedure 60(a) provides that “[t]he court may correct a clerical
mistake or a mistake arising from oversight or omission whenever one is found in a judgment,
order, or other part of the record.” Fed. R. Civ. P. 60(a). In deciding motions under Rule 60(a),
the court’s original intent is the controlling factor. Blanton v. Anzalone, 813 F.2d 1574, 1577
(9th Cir. 1987). The court may invoke Rule 60(a) where a clerical error resulted in language that
did not accurately memorialize the court’s intended holding. In re Jee, 799 F.2d 532, 535 (9th
Cir. 1986). Thus, application is limited to demonstrated “blunders of execution.” Blanton, 813
F.2d at 1577 n.2. Courts may not use Rule 60(a) to correct erroneous applications of law. Id.;
cf. Fed. R. Civ. P. 60(b) (allowing reconsideration for “any other reason that justifies relief”).



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 2 of 4
 Case 2:19-cv-08612-PSG-JC Document 151 Filed 08/03/20 Page 3 of 4 Page ID #:2797

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-8612 PSG (JCx)                                    Date   August 3, 2020
 Title          Relman Colfax PLLC v. Fair Housing Counsel of San Fernando Valley et al.

Rather, corrections must “reflect the contemporaneous intent of the district court as evidenced by
the record.” Garamendi, 683 F.3d at 1079–80.

III.     Discussion

        FHC argues that the Court should amend the Order to state that Plaintiff’s fees would be
calculated using the lodestar method. See Mot. 4. Although FHC concedes that the Court did
not interpret the Agreement in the Order, according to FHC, Plaintiff could misuse this language
later in the case. See Reply 2. Plaintiff responds that Rule 60(a) does not authorize FHC’s
“correction” because it concerns a legal or factual dispute, and not a clerical mistake or
oversight. See Opp. 3–4. In Plaintiff’s view, the Court should leave the Order as-is and address
the parties’ differing interpretations of the Agreement on summary judgment. See id. 1.

       The Court agrees with Plaintiff. Rule 60(a) is not the appropriate mechanism for FHC to
appeal the Court’s characterization of the Agreement. Rule 60(a) is reserved for clerical
mistakes that obscure a court’s intended holding, not to “prevent misuse” of a disputed fact. See
Reply 2:16. FHC does not explain how the Court’s summary muddles what the Court held in the
Order, particularly when, as FHC notes, “there are no indications . . . that [the Court] intended to
render any interpretive analysis or adjudication” on the Agreement. See Mot. 5:2–5. Despite
what FHC argues to the contrary, its proposed changes “are based on alleged substantive legal or
factual mistakes with the . . . [O]rder . . . . As such, the changes fall beyond the scope of clerical
mistakes and oversights permitted under Rule 60(a).” See Re v. United States, No. C 13-03518
WHA, 2014 WL 296046, at *2 (N.D. Cal. Jan. 27, 2014) (citing Blanton, 813 F.2d at 1577).

       Summary judgment is the appropriate vehicle for resolving this dispute. The parties are
correct that the Court did not intend to interpret the Agreement in the Order, but instead
summarized its terms as factual background. See Mot. 6; Opp. 2. On a motion for judgment on
the pleadings, all material allegations of the non-moving party must be accepted as true and
construed in the light most favorable to that party. See Hal Roach Studios, Inc. v. Richard
Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1989). The standard differs on summary judgment.
Further, unlike FHC’s motion for judgment on the pleadings, it appears from the parties’
motions here that they intend to put forth their competing interpretations of the Agreement on
summary judgment. See Opp. 1; Reply 2. The Court will consider those competing
interpretations then, rather than inappropriately resolving the parties’ dispute under Rule 60(a).

         Accordingly, FHC’s motion is DENIED.



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 3 of 4
 Case 2:19-cv-08612-PSG-JC Document 151 Filed 08/03/20 Page 4 of 4 Page ID #:2798

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-8612 PSG (JCx)                                    Date   August 3, 2020
 Title          Relman Colfax PLLC v. Fair Housing Counsel of San Fernando Valley et al.

IV.      Conclusion

         For the foregoing reasons, the Court DENIES FHC’s motion.

         IT IS SO ORDERED




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 4 of 4
